Title: From Thomas Jefferson to Joseph Echols, 23 May 1822
From: Jefferson, Thomas
To: Echols, Joseph


Sir
Poplar Forest
May. 23. 1822.
I recieve here your favor of the 20th expressing your desire to enlarge your stock of knolege, than which nothing can be more commendable; but I should not think your purpose of attending an Instructor at all necessary. we have now such excellent elementary books in every branch of science as to make  every subject as plain as a teacher can make it. in Natural philosophy we have Joyce’s Scientific dialogues and Nicholson’s Philosophy in Chemistry the Conversations in Chemistry.in Natural history Buffon.in Antient history the first 20. vols of the Universal history.Gillies’s history of the world,Gillies’s history of Greece.Livy, Sallust, Caesar, Taeches, SuadonursGibbons’s decline of the Roman empirein Modern history Robertson’s Charles V Russell Modern EuropeHallam’s history of the middleages.in English history Rapin’s history of England 15. v. 8voBelsham’s histories of the 3 GeorgesBaxter’s history of England. I omit Hume as too false in his matter, and too seducing in his style to be trustedin Astronomy Ferguson’s Astronomy.in Mathematics and geometry alone I do not know what are the best English books. at your age I presume you do not propose to throw away 5. or 6. years in Latin and Greek. I am persuaded you will find science enough in the English language to employ your life and especially if you avoid washing time on books of little merit. I pray you to accept this short sketch as a proof of my respect for your request rather than as worthy your acceptance from one to whom writing is not easy and who tenders you respectful salutationsTh: Jefferson